Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 1 of 19




  SCHEDULE
     A
 Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 2 of 19




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13 which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 3 of 19




  SCHEDULE
      B
 Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 4 of 19




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 5 of 19




  SCHEDULE
     C
 Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 6 of 19




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-2031
Owner: Lauro Riojas et al.
Acres: 1.554

BEING a 1.554 acre tract (67,683 square feet) parcel of land, more or less, being
out of a called 2.81 acre tract, recorded in Document No. 1981-107839, Official
Records of Starr County (O.R.S.C.), conveyed to Lauro Riojas, Ramiro Riojas and
the unknown heirs of Onofre Guerra, said tract being all of Share No. 51, Porcion
66, Ancient Jurisdiction of Mier, Mexico, Starr County, Texas, said 1.554 acre
(67,683 square feet) parcel of land being more particularly described as follows;

COMMENCING: at a found 1-1/4” pipe, being on the south line of a called 37.95
acre tract, recorded in Document No. 2016-333196, Official Records of Starr
County (O.R.S.C.), Texas and described in Volume 554, Page 675, Deed Records
of Starr County (D.R.S.C.), Texas, conveyed to the known and unknown heirs of
Clara Ramirez de Ramirez, et al tract, the northwest corner of Share 52 of Porcion
66 and the northeast corner of Share 48 of said Porcion 66, said point having a
coordinate of N=16673662.829, E=794381.459;

THENCE: S 08°45’51” W, along the south line of said known and unknown heirs
of Clara Ramirez de Ramirez, et al tract, the west line of said Share 52 and the east line of
Share 48, Share 50 and Share 51 of said Porcion 66, a distance of 355.84
feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped
“RGV-RGC-2031-1=RGV-RGC-2032-1” for the POINT OF BEGINNING, said
point being the northeast corner of the herein described proposed acquisition tract,
said point being on the east line of said Lauro Riojas, Ramiro Riojas and the
unknown heirs of Onofre Guerra tract, said point having a coordinate of
N=16673311.140, E=794327.240, said point being S 74°52’23” W, a distance of
1572.08 feet from United States Corps of Engineers Control Point No. “SS07-
2019” (B&F Engineering aluminum cap in concrete);
 Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 7 of 19




                               SCHEDULE C (continued)

                                 LEGAL DESCRIPTION

THENCE: S 08°45’51” W, along the east line of said Lauro Riojas, Ramiro Riojas and
the unknown heirs of Onofre Guerra tract, the east line of said Share 51, the west line of
said known and unknown heirs of Clara Ramirez de Ramirez, et al tract and the west line
of said Share 52, a distance of 11.35 feet to an angle point designated “RGV-RGC-2031-
2=RGV-RGC-2032-5=RGV-RGC-2056-5”, said point being the southwest corner of said
known and unknown heirs of Clara Ramirez de Ramirez, et al tract, the southwest corner
of said Share 52, the northwest corner of a called 3.98 acre tract, recorded in Document
No. 1983-118139, Official Records of Starr County (O.R.S.C.), Texas, conveyed to Lorie
Riojas and Lauro Riojas and the northwest corner of Share 13 of said Porcion 66;

THENCE: S 09°15’36” W, along the east line of said Lauro Riojas, Ramiro Riojas
and the unknown heirs of Onofre Guerra tract, the east line of said Share 51, the west line
of said Lorie Riojas and Lauro Riojas and the west line of said Share 13, a distance of
191.40 feet to a set 5/8” rebar with a “B&F Engineering, Inc.” aluminum cap stamped
“RGV-RGC-2031-3=RGV-RGC-2056-4” for the southeast corner of the herein described
proposed acquisition tract;

THENCE: N 82°01’11” W, departing the east line of said Lauro Riojas, Ramiro Riojas
and the unknown heirs of Onofre Guerra tract, the east line of said Share 51,the west line
of said Lorie Riojas and Lauro Riojas and the west line of said Share 13 over and across
said Lauro Riojas, Ramiro Riojas and the unknown heirs of Onofre Guerra tract and said
Share 51, a distance of 338.51 feet to a set 5/8” rebar with a “B&F Engineering, Inc.”
aluminum cap stamped “RGV-RGC-2029-3=RGV-RGC-2031-4” for the southwest corner
of the herein described proposed acquisition tract, said point being on the west line of said
Lauro Riojas, Ramiro Riojas and the unknown heirs of Onofre Guerra tract, the west line
of said Share 51and the east line of Share 44 of said Porcion 66;

THENCE: N 09°19’30” E, along the west line of said Lauro Riojas, Ramiro Riojas and
the unknown heirs of Onofre Guerra tract, the west line of said Share 51 and the east line
of said Share 44, a distance of 200.06 feet to a set 5/8” rebar with a “B&F Engineering,
Inc.” aluminum cap stamped “RGV-RGC-2029-2=RGV-RGC-2031-5” for the northwest
corner of the herein described proposed acquisition tract;

THENCE: S 82°01’11” E, departing the west line of said Lauro Riojas, Ramiro Riojas
and the unknown heirs of Onofre Guerra tract, the west line of said Share 51 and the east
line of said Share 44, over and across said Lauro Riojas, Ramiro Riojas and the unknown
heirs of Onofre Guerra tract and said Share 51, a distance of 328.35 feet to a set 5/8” rebar
with a “B&F Engineering, Inc.” aluminum cap stamped “RGV-RGC-2031-6” for an angle
point;
 Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 8 of 19




                             SCHEDULE C (continued)

                               LEGAL DESCRIPTION

THENCE: N 82°43’08” E, over and across said Lauro Riojas, Ramiro Riojas and the
unknown heirs of Onofre Guerra tract and said Share 51, a distance of 10.26 feet to the
POINT OF BEGINNING and containing 1.554 acres (67,683 square feet) of land, more
or less.
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 9 of 19




  SCHEDULE
      D
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 10 of 19



                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 11 of 19



                       SCHEDULE D (continued)
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 12 of 19



                       SCHEDULE D (continued)
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 13 of 19




    SCHEDULE
        E
   Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 14 of 19




                                        SCHEDULE E

                                       ESTATE TAKEN

                                      Starr County, Texas

Tract: RGV-RGC-2031
Owner: Lauro Riojas et al. Acres:
1.554

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals and
appurtenant rights for exploration, development, production and removal of said minerals;
       Reserving to the owners of Share 51 of Porcion 66, partitioned to Melchor Rodriguez
and Casiana Rojas Guerra in Final Decree of Partition, recorded on March 26, 1940, in Volume
114, Page 62, Document No. 1940-13857 in the Official Records of Starr County, Texas,
reasonable access to and from the owners’ lands lying between the Rio Grande River and the
border barrier through opening(s) or gate(s) in the border barrier between the westernmost mark
labeled “Beginning” and easternmost mark labeled “Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and drainage
systems, if any, provided that any surface rights arising from such water rights or systems are
subordinated to the United States’ construction, operation, and maintenance of the border
barrier.
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 15 of 19




                        SCHEDULE E (continued)
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 16 of 19




    SCHEDULE
        F
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 17 of 19




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is TEN THOUSAND

AND SIX HUNDRED DOLLARS NO/100 ($10,600.00), to be deposited herewith in the

Registry of the Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 18 of 19




     SCHEDULE
        G
Case 7:20-cv-00379 Document 1-1 Filed on 11/23/20 in TXSD Page 19 of 19
